Case 1:19-cv-11478 Document1 Filed 07/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

57 East Pleasant Street, LLC

Plaintiffs,
Vv.

Berkshire Hathaway GUARD
Insurance Companies in
cooperation with Phillips
Tnsurance Agency,

And

AmGuard Insurance Company,
Defendants.

Civil Action No.

 

 

NOTICE OF APPEARANCE FOR AMGUARD INSURANCE COMPANY

TO THE CLERK:

Kindly enter my appearance as counsel for the defendants,

Berkshire Hathaway Guard Insurance Companies and AmGuard

Insurance Company.

Dated: July 8, 2019

AMGUARD INSURANCE COMPANY,
By its attorney,

/s/David M. C’Canner

 

David M. O’Connor

BBO No. 544166

O'CONNOR & ASSOCIATES,
325 Boston Post Road
Sudbury, MA 01776
(978) 443-3510
doconnor@oconnorlic.com

LLC

 
Case 1:19-cv-11478 Document1 Filed 07/08/19 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that a true and accurate copy of the above

document was served by lst class mail and email on all counsel
of record on July 8, 2019.

/s/ David M. O'Connor

 

David M. O’Connor
